Citation Nr: 0602387	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-21 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1970 to January 1972 and 
from February 1977 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision which denied service 
connection for diabetes mellitus as due to herbicide 
exposure.  In a January 1978 rating decision, service 
connection for diabetes mellitus was denied.  That decision 
is final.  38 U.S.C.A. § 7104 (West 2002).  The veteran now 
seeks service connection for diabetes mellitus as due to 
herbicide exposure.  The present claim is a different claim 
than the one previously adjudicated.  Since the adjudication 
of the claim in January 1978, the regulation concerning 
exposure to herbicides has been revised to include diabetes 
mellitus, effective December 27, 2001.  See 38 C.F.R. § 
3.309(e) (2005).  Therefore, the standard of review is de 
novo for the current claim for service connection for 
diabetes mellitus as due to herbicide exposure.  See Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).

In March 2005, a hearing was held before the undersigned and 
a copy of the transcript has been associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
 

REMAND

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  See 38 U.S.C.A. § 1116(a)(2)(F) (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2005).  According to his DD Form 
214 for his period of service from May 1970 to January 1972, 
the veteran had seven months and twenty one days of foreign 
service and was awarded various medals including the Vietnam 
Campaign Medal and Vietnam Service Medal.  Accordingly, he is 
presumed to have been exposed to herbicides for his first 
period of active service.  

Service medical records reveal that the veteran was admitted 
to Reynolds Army Hospital in February 1977 for diabetes 
mellitus.  A record from that admission notes that the 
veteran's diabetes mellitus had its onset in January 1977.  
He reportedly was 27 years of age.  The examination at 
service discharge, dated in March 1977, notes that the 
veteran had adult onset of diabetes mellitus (which the Board 
notes is type II diabetes mellitus).  Post-service medical 
records show treatment for diabetes mellitus, with most 
records not specifically categorizing the disorder by type.  
One particular treatment record from C.N. Waltz, M.D. dated 
in June 2000 notes an impression of diabetes type I.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant' s active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  
While a VA examination was afforded to the veteran in May 
2002, the Board finds another examination is necessary in 
order to determine the type of diabetes mellitus (i.e. I or 
II) from which the veteran currently suffers.

Accordingly, the case is remanded for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature of his diabetes mellitus.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report.  
The examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion as to whether 
the veteran's current diabetes mellitus 
has a 50 percent probability or greater 
of being type II.  The examiner should 
also reconcile his/her opinion with 
previous diagnoses (i.e., the examination 
at service separation which indicated 
adult onset/type II and Dr. Waltz's 
characterization as to type I diabetes 
mellitus).  The rationale for all 
opinions expressed must also be provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


